Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This is the first office action in response to application No. 16/556,154 filed 08/29/2019 (Publication: 20210063524) as originally filed claims 1 through 20 are presented for examination.   
Specification Title Objections

     The title of the invention “Sensor Fusion” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed (MPEP 606.01).   
Specification Objections

      The current application specification header “SUMMARY OF THE INVENTION” is missing and there is no summary of invention within the specification, applicant is not specifically stating or clarifying anywhere in body of specification the purpose of claimed invention as to what problem(s) is being fixed in the area of invention, and/or what applicant is doing to improve the existing design, and/or fixing any problems with existing inventions in the art, for the U.S. application the following guidelines illustrate 
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order.  Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading.  If no text follows the section heading, the phrase “Not Applicable” should follow the section heading: 

(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC (See 37 CFR 1.52(e)(5) and MPEP 608.05.  Computer program listings (37 CFR 1.96(c)), “Sequence Listings” (37 CFR 1.821(c)), and tables having more than 50 pages of text are permitted to be submitted on compact discs.) or
REFERENCE TO A “MICROFICHE APPENDIX” (See MPEP § 608.05(a).  “Microfiche Appendices” were accepted by the Office until March 1, 2001.) 
(e) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(f) BRIEF SUMMARY OF THE INVENTION.
(g) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(h) DETAILED DESCRIPTION OF THE INVENTION.
(i) CLAIM OR CLAIMS (commencing on a separate sheet).
(j) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(k) SEQUENCE LISTING (See MPEP § 2424 and 37 CFR 1.821-1.825.  A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document on compact disc).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 (AIA ) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

     Claims 1, 8-10, and 17-19 are rejected under Claim Rejections - 35 U.S.C. § 103 (AIA ) as being unpatentable over DELAMONT (DELAMONT U. S. Publication No. 20200368616) in view of Bakos (Bakos et al., U. S. Publication No. 20200110262).       Regarding independent claim 1, DELAMONT discloses a method for obtaining location data for a sensor fusion device (e.g., Fig., 1B, prg. [0028], head-mounted (sensor fusion) apparatus (1), sensors (9) are connected directly to Processor Unit(s) (11)), the method comprising: transmitting or receiving a signal from or to the sensor fusion device (e.g., Fig., 5B, prg. [0033], the apparatus (47) having Transmitter (64) and Receiver (65) for transmitting and receiving to/from Sensor Fusion device (head-mounted device (1)); obtaining angle-based location data (e.g., prg. [0734], lines 1-7, the orientation (p, r, y) and/or angle is configured that is calculating the distance, and exact location), based on the signal and on an angle-based location finding technique (e.g., prg. [1739], lines 1-9, 15-16, the sensors are used to detect the location configuring multiple angels); and determining location data for the sensor fusion device (e.g., prg. [0033], Fig. 5B, core components of a handheld (auxiliary) device (47)), based on the angle-based location data (e.g., prg. [0734], lines 1-7, [1739], lines 1-9, 15-16, the sensors configuring the device locations and according to angle locations).       Although, DELAMONT mentions the angle-based location, however, for further clarification a secondary reference that is in related art dealing with Head-Mount (sensor fusion) Device (e.g., prg. [0005], lines 5-9), Bakos teaches calculating angled-based location (e.g., prg. [0047], lines 1-4, [0048], lines 1-10, sensor device or an auxiliary device (VR Device (4)) that is connected to sensor(s) determining location information for sensors according to angle locations).       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include Bakos’s Head-Monmouth device angled-based area (location) information calculations (Fig. 2a, Fig. 2, 22, 23) with DELAMONT Head-Monmouth device GPS tracker (Fig. 1B (12)) and processor unit(s) (11) to provide the Head-Mount (Sensor Fusion) device with  the most reliable way to detect observation and location determination (Bakos, e.g., prg. [0002], [0005]).       Regarding independent claim 10, DELAMONT discloses a sensor fusion system for obtaining location data for the sensor fusion system (e.g., Fig., 1B, 5B, prg. [0028], prg. [0033], head-mounted (sensor fusion) apparatus (1), sensors (9) are connected directly to Processor Unit(s) (11) and communication transmission with apparatus (47)), the sensor fusion system comprising: a sensor fusion device (e.g., head-mounted (sensor fusion) apparatus (1)); and a transmitter or receiver displaced from the sensor fusion device (e.g., Fig., 5B, prg. [0033], the apparatus (47) having Transmitter (64) and Receiver (65) for transmitting and receiving to/from Sensor Fusion device (head-mounted device (1)), wherein the sensor fusion device is configured to: transmit or receive a signal from or to the sensor fusion device (e.g., prg. [0005], lines 4-13, transmission and reception via head-mounted (sensor fusion) device (1)); obtain angle-based location data (e.g., prg. [0734], lines 1-7, the orientation (p, r, y) and/or angle is configured that is calculating the distance, and exact location), based on the signal and on an angle-based location finding technique (e.g., prg. [1739], lines 1-9, 15-16, the sensors are used to detect the location configuring multiple angels); and determine location data for the sensor fusion device or an auxiliary device associated with the sensor fusion device (e.g., prg. [0033], Fig. 5B, core components of a handheld (auxiliary) device (47)), based on the angle-based location data (e.g., prg. [0734], lines 1-7, [1739], lines 1-9, 15-16, the sensors configuring the device locations and according to angle locations).       Although, DELAMONT mentions the angle-based location, however, for further clarification a secondary reference that is in related art dealing with Head-Mount (sensor fusion) Device (e.g., prg. [0005], lines 5-9), Bakos teaches calculating angled-based location (e.g., prg. [0047], lines 1-4, [0048], lines 1-10, sensor device or an auxiliary device (VR Device (4)) that is connected to sensor(s) determining location information for sensors according to angle locations).       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include Bakos’s Head- angled-based area (location) information calculations (Fig. 2a, Fig. 2, 22, 23) with DELAMONT Head-Monmouth device GPS tracker (Fig. 1B (12)) and processor unit(s) (11) to provide the Head-Mount (Sensor Fusion) device with  the most reliable way to detect observation and location determination (Bakos, e.g., prg. [0002], [0005]).       Regarding independent claim 10, DELAMONT discloses a non-transitory computer-readable medium storing instructions (e.g., prg. [0111], 1-7 readable medium storing instruction) that, when executed by a processor (e.g., Fig. 1B, 5B, Processor Unit(s) (11, 59), Memory (18, 60), storage (19, 61)), cause the processor to obtain location data for a sensor fusion device (e.g., prg. [0734], lines 1-7, the orientation (p, r, y) and/or angle is configured that is calculating the distance, and exact location), by: transmitting or receiving a signal from or to the sensor fusion device (e.g., Fig., 5B, prg. [0033], the apparatus (47) having Transmitter (64) and Receiver (65) for transmitting and receiving to/from Sensor Fusion device (head-mounted device (1)); obtaining angle-based location data (e.g., prg. [0734], lines 1-7, the orientation (p, r, y) and/or angle is configured that is calculating the distance, and exact location), based on the signal and on an angle-based location finding technique (e.g., prg. [1739], lines 1-9, 15-16, the sensors are used to detect the location configuring multiple angels); and determining location data for the sensor fusion device or an auxiliary device associated with the sensor fusion device (e.g., prg. [0033], Fig. 5B, core components of a handheld (auxiliary) device (47)), based on the angle-based location data (e.g., prg. [0734], lines 1-7, [1739], lines 1-9, 15-16, the sensors configuring the device locations and according to angle locations).       Although, DELAMONT mentions the angle-based location, however, for further clarification a secondary reference that is in related art dealing with Head-Mount (sensor fusion) Device (e.g., prg. [0005], lines 5-9), Bakos teaches calculating angled-based location (e.g., prg. [0047], lines 1-4, [0048], lines 1-10, sensor device or an auxiliary device (VR Device (4)) that is connected to sensor(s) determining location information for sensors according to angle locations).       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include Bakos’s Head-Monmouth device angled-based area (location) information calculations (Fig. 2a, Fig. 2, 22, 23) with DELAMONT Head-Monmouth device GPS tracker (Fig. 1B (12)) and processor unit(s) (11) to provide the Head-Mount (Sensor Fusion) device with  the most reliable way to detect observation and location determination (Bakos, e.g., prg. [0002], [0005]).       Regarding independent claims 8 and 17, DELAMONT in view of Bakos teach all the limitations in claims 1, 10 and further, DELAMONT teaches determining the location data comprises determining location data for the sensor fusion device utilizing a camera of the sensor fusion device (e.g., Fig. 1B, 5B, camera(s) (7R/7L, 10R/10L, 52, 50)); and determining the location data comprises determining location data for the auxiliary device using the angle-based data (e.g., prg. [0734], lines 1-7, [1739], lines 1-9, 15-16).  Regarding independent claims 9 and 18, DELAMONT in view of Bakos teach all the limitations in claims 8, 17 and further, Bakos teaches wherein: determining location data for the sensor fusion device does not include deriving location data based on the angle-based location finding technique (e.g., prg. [0047], lines 14-18); and determining location data for the auxiliary device does not include deriving location data from the camera (e.g., prg. [0075], lines 1-4).  
Allowable Subject Matter

     Dependent claims 2-7, 11-16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim.      The prior art specifically DELAMONT and Bakos failed to render obviousness in combination or individually and failed to anticipate individually the following underlined limitations:    A method for obtaining location data for a sensor fusion device, the method comprising: transmitting or receiving a signal from or to the sensor fusion device; obtaining angle-based location data, based on the signal and on an angle-based location finding technique; and determining location data for the sensor fusion device or an auxiliary device associated with the sensor fusion device, based on the angle-based location data, and wherein determining the location data based on the angle-based location data comprises: obtaining sensor-based location data with one or more sensors that do not perform an angle-based location finding technique; and combining the sensor-based location data with the angle-based location data to obtain the location data for the sensor fusion device, as disclosed in independent claim 1 and dependent claims 2.        A sensor fusion system for obtaining location data for the sensor fusion system, the sensor fusion system comprising: a sensor fusion device; and a transmitter or receiver displaced from the sensor fusion device, wherein the sensor fusion device is configured to: transmit or receive a signal from or to the sensor fusion device; obtain angle-based location data, based on the signal and on an angle-based location finding technique; and determine location data for the sensor fusion device or an auxiliary device associated with the sensor fusion device, based on the angle-based location data, and wherein determining the location data based on the angle-based location data comprises: obtaining sensor-based location data with one or more sensors of the sensor fusion device that do not perform an angle-based location finding technique; and combining the sensor-based location data with the angle-based location data to obtain the location data for the sensor fusion device, as disclosed in independent claim 10 and dependent claims 11.        A non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to obtain location data for a sensor fusion device, by: transmitting or receiving a signal from or to the sensor fusion device; obtaining angle-based location data, based on the signal and on an angle-based location finding technique; and determining location data for the sensor fusion device or an auxiliary device wherein determining the location data based on the angle-based location data comprises: obtaining sensor-based location data with one or more sensors that do not perform an angle-based location finding technique; and combining the sensor-based location data with the angle-based location data to obtain the location data for the sensor fusion device, as disclosed in independent claim 19 and dependent claims 20.        Fort these reasons dependent claims 2, 11, and 20 are objected, claims 3-7 are dependent of claim 2, claims 12-16 are dependent of claim 10, and are objected for the same reason set forth in claims 2 and 11.  

Conclusion

The prior art made of record considered pertinent to applicant's disclosure, see PTO-892 form.   
Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaima Q. Aminzay whose telephone number is 571-272-7874.  The examiner can normally be reached on 9:00 AM -5:00 PM.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin (Yuwen) Pan can be reached on 571-272-7855.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHAIMA Q AMINZAY/Primary Examiner, Art Unit 2649                                                                                                                                                                                                        June 5, 2021